 244DECISIONSOF NATIONALLABOR RELATIONS BOARDCherokee Industries,Inc.,Mose Mastelotto, d/b/aMastelottoEnterprises;andCherokee-Lassenite,Inc.andOperating Engineers Local Union No. 3,InternationalUnionofOperatingEngineers,AFL-CIO. Case 20-CA-4787February 20, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn March 12, 1968, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices,andrecommending that they ceasetherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondents had notengaged in certain other unfair labor practices andrecommended that the complaint be dismissed withrespect to such allegations. Thereafter, ChargingParty filed its brief to the Trial Examiner and theGeneralCounsel filed limited exceptions and asupporting brief to the Trial Examiner's Decision,andRespondent,MoseMastelotto,d/b/aMastelotto Enterprises filed exceptions to the TrialExaminer's Decision and a response to exceptionsfiled by the General Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscaseto ' athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified herein.1.The Trial Examiner found that the namedRespondentstogetherwithJamesMastelottoconstitute a single employer within the meaning oftheAct.A careful review of the Trial Examiner'sfindings, including the relationship of the companies,James Mastelotto's role in the initial arrangementbetween Cherokee Industries and Lassenite for thedevelopment of the pozzolan lands, his role in thesuccessfulbiddingfortheconstructionof thepozzolan plant by Mastelotto Enterprises, his role inthe establishment of Cherokee-Lassenite, Inc., afterLassenitewas removed from the picture, and hisparticipation in the unfair labor practices, satisfiesus as to the essential correctness of his finding. Thefacts supporting his finding are set forth below.The record evidence shows that the namedRespondents were striving toward a similar goal; toachieveprofitsthroughtheconstructionandoperation of a plant for the purpose of processingpozzolan for marketing. The record shows that theland upon which the pozzolan deposits were locatedwas owned by the Cherokee Holding Corporation.'In order to receive royalties for minerals and otherdeposits or materials on the land, Glenn Mastelotto,Magnus Kjelsburg, D. S. Gregory, and Vao Cheneyformed a partnership called Cherokee Industries,Inc.CherokeeHoldingCorporation issued toCherokee Industries a lease of land. In addition tohisinterestintheabove corporations,GlennMastelottowas a partner in the partnership ofMastelotto Enterprises, a business engaged in sellingrock, sand, and gravel used in the making of cementforuse in the construction industry. The otherpartners of Mastelotto Enterprises were Mose, Roy,and John Mastelotto, all sons of A. W. Mastelotto.Another son, James was a salesman for SuperiorProductsCo., a company that sold constructionmaterials,withofficeslocatedinOakland,California.While James was separated from thefamily enterprises, he was aware of the pozzolandeposits and allegedly had an interest in the form ofa lease to the lands upon which the deposits werelocated. JamesMastelotto informed Frank Gaus,the owner of Superior Products, as to these deposits.Gaus discussed the matter with Cherokee Industriesand indicated his interest in processing the pozzolanformarketing,and for this purpose formedLassenite Industries, Inc. On September 19, 1966,Mastelotto Enterprises submitted to Lassenite a bidfor the construction of the pozzolan plant. Lasseniteaccepted the bid by agreement dated September 20,1966.Significantly the lease betweenCherokeeIndustries and Lassenite Industries was not enteredintountilNovember 21, 1966, approximately amonthafterMastelottoEnterpriseshadbeenawarded the contract for the construction of thePozzolanplant.MastelottoEnterprises'bidtoLassenitewas signed by both James and GlennMastelotto.JamesMastelottoheld25percentinterest in Lassenite and in addition was also namedas its vice president.:Under the terms of the lease entered into betweenCherokeeIndustriesandLassenite,CherokeeIndustries was to receive certain rents in the form ofroyalties.The terms of the construction agreementbetween Lassenite and Mastelotto Enterprises calledforLassenite to pay for all cost incurred in theconstruction of the plant, and, upon its completion,to transfer to Mastelotto Enterprises 10 percent ofLassenites' common stock.Mastelotto Enterprisesemployed James Mastelotto on this project anddesignated him project manager. Glenn Mastelotto,who in addition to his interest in Cherokee HoldingIn 1958, Magnus Kjelsburg,A S Mastelotto,and GlennMastelotto,the eldestson of A W Mastelotto,were the major stockholders in theLandholdingCompany'JamesMastelottotestifiedthat he transferred his leaseto the lands toLassenite for the above considerationsHowever, this lease was notintroduced into evidence181NLRB No. 41 MASTELOTTOENTERPRISES245Corporation, was also a partner in both CherokeeIndustries andMastelotto Enterprises, became thegeneralmanagerof the construction project.Brothers Roy and John, also partners in MastelottoEnterprises,were employed on the constructionproject.OnSeptember29,1966,LasseniteauthorizedMastelotto Enterprises to proceed withthe construction although at that time Lassenite didnot have a formal lease from Cherokee Industries.By June 1, 1967, more than 6 months after the dateof the lease, the construction work was, according toJames Mastelotto, only 40 to 60 percent completed,and due to the fact that the Economic DevelopmentAdministration had not approved Gaus' applicationfor a loan Gaus was unable to furnish any furtherfunds. Lassenite was therefore in default.Shortlythereafter,CherokeeIndustriesterminated its lease with Lassenite and entered intoan agreement with Mastelotto Enterprises for thecontinuation of the construction with its own fundsand with funds advanced by Cherokee Industries.CherokeeagreedtoreimburseMastelottoEnterprises for its expenses in finishing the job,"with reasonable compensation for your services."CherokeeIndustries'writtenauthorizationtoproceedstated,"Thisarrangementcanbeterminated upon written notice by either party."On August 29, 1967, the general partnership ofMastelotto Enterprises was dissolved. On September1,1967, a new partnership agreement was enteredinto,calledMoseMastelottod/b/aMastelottoEnterprises.MoseMastelottowas designated ageneral partner, while Glenn, John, and Roy weredesignated limited partners. The new partnershipassumed the existing construction agreement andcontinued to work with the same personnel, with thesame equipment, and under the same managementas before.3When Cherokee Industries terminated Lassenite'slease in June 1967, James Mastelotto severed hisconnection with Lassenite but remained employedbyMastelottoEnterprisesand subsequently byMoseMastelottod/b/aMastelottoEnterprises.However, shortly before the originalMastelottoEnterprise partnership was terminated and the newpartnership was established, James Mastelotto wenttoAttorney James K. Norman and requested him tosetupanewcorporationwiththenameCherokee-Lassenite, Inc., for the purpose primarilyofengaginginmining,manufacturing,andmarketing of pozzolan. Cherokee-Lassenite, Inc.,fileditsarticlesof corporation in Sacramento,California, on September 1, 1967, stating that thecorporation isauthorized to issue a hundredthousand shares of stock without par value. Nostockwas ever issued. At the hearing it wasstipulated thatCherokee-Lassenitewas a whollyowned subsidiary of Cherokee Industries. Therecord shows that Cherokee-Lassenite'sonly valuebelonged to Cherokee Industries.In fact,itappearsthat its only real value was money deposited byCherokee Industries in a bank account in the nameof Cherokee-Lassenite.The record further showsthatinOctober1967,CherokeeIndustries'stockholders held a meeting in Reno,Nevada, andadoptedbylawsforCherokee-Lassenite.Oneprovisionof the bylaws adopted was that theshareholders of Cherokee-Lassenite were to elect aboardofdirectors.Therewere,however,nostockholdersofCherokee-Lassenitetoelectdirectors.Marvin Sherwin'testified that the originaldirectorsofCherokee-Lassenite,exceptJamesMastelotto,resigned,and a new board was electedforCherokee-Lasseniteby thestockholdersofCherokee Industries,and that James Mastelotto, inaddition to being a director, was also named vicepresidentthereof.Starting inDecember 1967,Cherokee-Lassenite authorized the completion of theconstruction and operation of the plant started byMastelottoEnterprisesand continued byMoseMastelotto d/b/a Mastelotto Enterprises.This workwas financedbyCherokeeIndustries andMoseMastelotto.2.We agree with theTrialExaminer that byrefusing to employ individuals unless or until theysigned authorization cards for the Cement, LimeandGypsumWorkersInternationalUnion,AFL-CIO,the Respondents violated Section 8(a)(3)of the Act. However, we find merit in the GeneralCounsel's specific exception to his failure to providefor reimbursement in order to correct that violation.Accordingly,to remedy this discrimination we shallorder the Respondents to make those employeeswhole for any loss suffered because of this unlawfulrequirement prior to employment.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of theTrialExaminer, asmodifiedbelow,andherebyordersthattheRespondents,CherokeeIndustries,Inc.,and/orMoseMastelottod/b/aMastelottoEnterprisesand/orCherokee-Lassenite,Inc.,theiragents,successors,and assigns,shall take action set forth intheTrialExaminer'sRecommendedOrder,asherein modified:1.Paragraph1(b) of theRecommended Order isamended to read as follows:(b) Telling employeesthat theywill not be hiredorrehired,unlessoruntiltheyhave signedauthorizationcards for the Cement, Lime andGypsum WorkersInternationalUnion, AFL-CIO,or any other labor organization,and/or refusing to'The TrialExaminer finds that so far as the operation of the pozzolanbusiness is concerned,Mose Mastelotto d/b/a Mastelotto Enterprises is asuccessor to Mastelotto Enterprises'Sherwin, a lesser stockholder in Cherokee Industries,assumed theduties of office manager for Cherokee-Lassenite Sherwin's office was alsoused as the address of the new corporation 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy or reemploy any employees for suchreasons.2.Add the following as paragraphs 2(c) and (d),of the Recommended Order and reletter the present2(c) and subsequent paragraphs accordingly:(c)Make whole employees whose employmentwas conditioned upon signing of an authorizationcard for Cement, Lime and Gypsum WorkersInternationalUnion, AFL-CIO, for any loss of paytheymay have suffered by reason of thediscrimination against them by payment to them ofa sum of money equal to the amount they normallywould have earned as wages from the date they wereconditionallyoffered employment to the date oftheir employment or reinstatement. The amount sopaid shall include interest at the rate of 6 percentper annum, as provided inIsis Plumbing & HeatingCo., 138 NLRB 716.(d) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying,allpayrollrecords,socialsecuritypayments records, timecards, personnel records andreports, and all other records necessary to analyzetheamount of backpay due and the rights ofemployment under the terms of this Order.3.Add the following as the second indentedparagraph of the notice:'WE WILL make whole employees whoseemploymentwas delayed or denied becauseconditioned upon their signing of an authorizationcard for Cement, Lime and Gypsum WorkersInternationalUnion, AFL-CIO, for any loss ofpay they may have suffered by reason of thediscrimination against them.'In the eventthisOrder is enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNationalLaborRelationsBoard"shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESR.HEMINGWAY, Trial Examiner: Upon anoriginalcharge filed on December 12, 1967, and an,amendedchargefiledonDecember 18, 1967, byOperating Engineers Local Union No. 3, affiliated withInternationalUnion of Operating Engineers, AFL-CIO,herein called the Union, against Cherokee-Lassenite, Inc.,and upon a second amended charge filed on April 16,1968, filed by said union against each of the Respondentsnamed in the caption hereof, a complaint issued againstthethreeRespondentsonMay 17, 1968, allegingviolationsof Section 8(a)(1), (2), (3) and (5) of theNational Labor Relations Act, as amended, 29 U.S.C.Sec. 151,et seq ,herein called the Act. RespondentCherokee-Lassenite, Inc., filed an answer onMay 28,1968, and Respondent Mastelotto Enterprises filed ananswer on June 5, 1968, both answers denying thecommissionof the unfair labor practices.Pursuant to notice, a hearing was held before me inReno, Nevada, on August 20 to 23, both inclusive, 1968.At the opening of the hearing, the General Counsel for theNationalLaborRelationsBoard,hereincalledtheGeneral Counsel and the Board, respectively, moved toamend a typographical error in the complaint, and themotion was granted. Counsel for Respondents CherokeeIndustries and Cherokee-Lassenite moved to amend thelatter'sanswer to cover Cherokee Industries also Thismotion was also granted. Respondent Mastelotto movedto amend its answer to correct several errors therein andthismotion was granted. During the hearing, the GeneralCounselmoved to amend the complaint to add anallegation of reduction in wages because of the interest ofemployees in the Union. The motion was granted.At the conclusion of the hearing, the parties requestedand were giventimeinwhich to file briefs with the TrialExaminer.Within an extended period of time, briefs werereceived from each of the parties.From my observation of the witnesses and upon theentire record in the case, I make the following.FINDINGS OF FACT1.THE FACTS OF COMMERCEItwas stipulated at the hearing that in the period fromDecember 1967 through March 1968, Cherokee-Lassenitemade sales to Perini Yuba Associates, a joint ventureengaged as a general building contractor in NorthernCalifornia, of a value in excess of $50,000. During theyear prior to the issuance of the complaint, said Perini, inthecourseand conduct of its business operations,purchased and received goods and materials valued inexcessof $50,000 directly from outside the State ofCalifornia.During the period from September 1, 1966, toSeptember 1, 1967, Mastelotto Enterprises (a partnership)purchased supplies valued in excess of $50,000 directlyfromoutsidetheStateofCalifornia.RespondentMastelotto is a successor partnership to said MastelottoEnterprises.On the foregoing facts, it is found that the Board hasjurisdiction and that it will effectuate the policies of theAct to assert jurisdiction in this case.11.THE LABOR ORGANIZATIONS INVOLVEDThe Charging Party, herein called theUnion,isa labororganizationadmitting tomembership employees ofRespondents.UnitedCement,LimeandGypsumWorkersInternational Union,AFL-CIO,herein called the CementWorkers, is a labor organization which also admits tomembership certain employees of Respondents.Ill.THE UNFAIR LABOR PRACTICESA. The History of the RespondentsThe theory of the General Counsel is that theRespondents have common owners and management andcomprise a single integrated employer of the employees atthepozzolanplantherein involved.'The relationshipbetween the several Respondents can best beseenthroughthe historical development of several companies.In 1958,Magnus Kjelsburg, AW. Mastelotto, andGlennMastelotto, the eldest son of A. W. Mastelotto,'The plantis nearDoyle, California,and the plantoffice is at HallelujahJunction MASTELOTTOENTERPRISES247heldstockinCherokeeHoldingCorporation,alandholding company. In order to receive royalties fromminerals and other deposits or materials on the lands ofCherokee Holding Corporation, GlennMastelotto, theaforesaidKjelsburg,D.S.Gregory, and Vao CheneyformedapartnershipcalledCherokeeIndustries.CherokeeHoldingCorporation issued toCherokeeIndustries a lease of landsOn September 12, 1961, thepartnership,Cherokee Industries,was incorporated inNevada with an authorized capital of $1 million consistingof I million shares of stock of a par value of $1 each, thepurpose of the incorporation being to raise more workingcapital.Glenn Mastelotto was one of the original directorsbut he no longer held that position at the time of thehearingBy July 1968, almost 800,000 of the 1 millionshares authorized had been issued. The largest singlestockholder was, by that time, the aforesaid Gregory with108,834 shares. Other major individual stockholders' wereJ.F.Arroyo, 67,225 shares; GlennMastelotto, 66,280shares;A.W. Mastelotto, 64,375 shares; the aforesaidCheney, 60,966 shares; and the aforesaid Kjelsburg,59,200 shares. At the time of the events herein related inthe latter part of 1967, Cheney was president and Gregorywas vice president of Cherokee Industries.InadditiontohisinterestinCherokeeHoldingCorporation and in Cherokee Industries, Inc , GlennMastelotto was a partner in the partnership of MastelottoEnterprises, a business engaged in selling rock, sand, andgravel for use in the making of cement or use in theconstruction industry In the partnership with Glenn in1966,and thereafter until July 1, 1968, were MoseMastelotto,Roy Mastelotto, and John Mastelotto, allsons of A. W. Mastelotto, earlier mentioned.At some time before Cherokee Industries was formed,James, another son of A. W Mastelotto, was working fora chemical company in Los Angeles. James had knownabout a deposit of pozzolan on the lands of CherokeeHolding and hoped to exploit it. Pursuant to his vision,he,accompanied by Glenn, made a tour of pozzolanplants in various states of the United States and inMexico, familiarizing himself with methods of producingpozzolanCherokee Industries took steps to interestvarious cement companies in taking the pozzolan from theground which it controlled, but it was unsuccessful in this.In 1966 James Mastelotto was a salesman for SuperiorProductsCompany, a company that sold constructionmaterials,with offices in Oakland, California. FrankGaus, the owner of Superior, presumably learning of thepozzolan deposit through James, expressed an interest insellingpozzolan in his business provided a sufficientsupply thereof could be obtainedGaus discussed thematterwithCherokee Industries, and an agreementresultedwhereby Gaus, through a corporation which heformed, called Lassenite Industries, Inc., on November21, 1966, entered into a lease agreement under whichCherokee leased certain parcels of land to Lassenite, andthe latter agreed to construct thereon, within 6 months, apozzolan plant capable of producing 15 tons of pozzolanper hour, and Cherokee was to receive certain rents androyaltiesThe lease was for a 5-year term, renewable foran additional 25 years in the event that there was nodefault in the terms of the lease. James Mastelottotestified that he held a lease from Cherokee Industries forthe land to be exploited by Lassenite and that he'MelfordCompany owned 100,000 shares,allacquired sometimebetween June 1, 1967, and July 11, 1968 The ownership of MelfordCompany was not shown at the hearingtransferred his lease to Lassenite in return for a 25percent interest in that company. It does not appearwhether or not the lease which James Mastelotto claimedhe had was in writing or was oral, nor does it appearwhether his lease was for the same lands or other landsthan those leased by Cherokee Industries to Lassenite.Only one lease was introduced in evidence, the one fromCherokee Industries to Lassenite.Meanwhile,onSeptember 19, 1966,MastelottoEnterprisessubmittedtoLasseniteabidfortheconstruction of the pozzolan plant. James Mastelotto wasvice president of Lassenite. Although he was not a partnerinMastelotto Enterprises, James, in addition toMoseMastelotto, signed the bid. Lassenite accepted this bid byan agreement dated September 20, 1966, which providedthat Gaus was to approve the purchase of any equipmentand change orders for Lassenite, while James Mastelottowas to approve purchases of any equipment on behalf ofMastelotto Enterprises. Lassenite was to provide funds forthe project andMastelotto Enterprises was to receive10,000 shares of Lassenite common stock for its work.Mastelotto Enterprises employed JamesMastelotto onthisproject in charge of design and the purchase ofequipment and materials, and he was designated projectmanager.GlennMastelotto, a partner inMastelottoEnterprises,became the generalmanageroftheconstruction project.His brothers Roy and John, alsopartners inMastelotto Enterprises, were employed on theconstruction project.On September 29, 1966, LasseniteauthorizedMastelottoEnterprisestoproceedwithconstruction.Gausappliedforaloanfrom the EconomicDevelopmentAdministrationandGlennMastelottoworked out the pay scale and other employment practicesnecessary to comply with the requirement for an EDAapproved projectOne such requirement was that theemployer was to hire local people from distressed areas.For reasons not fully disclosed, Gaus was unable,however, to secure approval of the loan from the EDA.Nevertheless,he supplied the initial funds, and theconstruction work was begun by Mastelotto EnterprisesBy June 1, 1967, more than 6 months after the date of thelease, the construction work was, according to JamesMastelotto, only from 40 to 60 percent completed, andbecause the EDA had not approved Gaus' application fora loan, Gaus was unable to furnish any further fundsLassenite was therefore in default.About a week or so later, Cherokee Industriesterminated the lease to Lassenite' and entered into anagreement withMastelotto Enterprises to continue theconstructionwork with its own funds and with fundsadvanced by Cherokee IndustriesAlthoughMastelottoEnterprises had expected to be reimbursed by Lassenitefor any advances or expenses it made, it was out ofpocket, itself, and was obligated on large purchase orders.Its only fee for performing the work of construction, theexpected 10 percent interest in Lassenite, was lost.AfterLassenite's leasewas terminated,Cherokeeagreed to reimburseMastelottoEnterprisesforitsexpensesinfinishingthejob,"withreasonablecompensation for your services " Cherokee Industries'written authorization to proceed carried a sentence, "Thisarrangement can be terminated upon written notice byeitherparty."The construction work then continuedduring the summer'Litigation concerning the legal status of this lease was still pending atthe time of the hearing 248DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August 29, 1967, the general partnership ofMastelotto Enterprises was dissolved, and a division ofassets was arranged, with Mose Mastelotto getting all thephysicalassetsof the partnership business, accountsreceivable, trade name, and good will, and the remainingpartners receiving certain cash payments.Mose releasedallclaim he might have had in and to the pozzolanbusiness. The evidence indicated that this dissolution wastheresultof dissension among the partnersMoseMastelotto testified: "At that time I had all I wanted todo in the Oroville area, that I could serve myself better tolook aftermy end of it. They could look after thepozzolan facility and they could do that in their own way." It appears, likewise, that Mose Mastelotto felt thatthepartnership assets were being drained off by thepozzolan plant construction, and that he was averse togoing further into debt in order to operate the pozzolanplantOn September 1, 1967, a new partnershipagreementwas entered into, calledMoseMastelottod/b/aMastelotto EnterprisesThis agreement was notintroduced in evidence, and the terms thereof are notrevealed. In this partnership agreement, Mose Mastelottowas designated a general partner, while Glenn, John, andRoy were designated limited partners 6 Since the terms ofthe agreement are not in evidence, I draw no inferencethatMoseMastelottowas to receive any benefittherefrom,despite the presence of his name in thepartnership.About the same time, Mose Mastelottoincorporated his trucking business in Oroville, California,as a separate company and thereafter carried on this andhis aggregate business separate from the operations at thepozzolan plant It is evident that the purpose of the newpartnership was intended to permit the so-called limitedpartners to carry on the pozzolan enterprise withoutMose's participation therein, and the evidence as a wholesuggests that Mose Mastelotto's name was retained in thenew partnership for reasons other than any financialbenefit to him and for reasons of importance to the otherpartners. I infer thatMoseMastelotto leased to thepartners operating the pozzolan business certain necessarymachinery, for I observe that, in the agreement dissolvingthe second partnership in June 1968, a list was made ofcertain equipment which was to go to Mose Mastelotto.With the change in partnership, no outward changeappears to have taken place respecting the pozzolanprojectNo new agreement was made with CherokeeIndustriessofarasappears.The new partnershipcontinued the work with the same personnel, with thesame equipment, and under the same management asbefore.From all the evidence, I deduce that the constructionwas near completion at the time of the dissolution of thefirstpartnership.Despite the lack of interest of MoseMastelotto in the operation of the pozzolan plant, the newpartnership is, so far as the operation of the pozzolanbusiness is concerned, found to be a successor to theoriginal partnership.'When Lassenite's lease was canceled in June 1967,James Mastelotto severed his connection with Lassenitebut continued to be employed by Mastelotto Enterprises.ShortlybeforetheoriginalMastelottoEnterprisespartnership was terminated and the new partnership was'Counsel for the Union, in hisbrief,points out thatthis didnot amountto a limited partnership within the meaning ofthe California UniformLimited Partnership Act'SeeChemrock Corporation,151NLRB 1074,Kiddie Kover Co. 105F 2d 179 (C A 6)established, James Mastelotto went to Attorney James KNorman, whose appearance has been noted herein onbehalf of Respondent Mastelotto, and requested him toset up, as quickly as possible, a corporation with the nameofCherokee-Lassenite, Inc., for the stated purposeprimarily of engaging in mining, manufacturing, andmarketing of pozzolanThe incorporators and firstdirectors of Cherokee-Lassenite were named in the articlesof incorporation as James PMastelotto and his wife,James K. Norman (attorney for Respondent Mastelotto)and his wife, and A. J. Kelley (whose identity was notdisclosed).Thearticlesof incorporation,filedinSacramento, California, on September 1, 1967, state thatthe corporation is authorized to issue 100,000 shares ofstock without par value. No stock of this corporation wasever issued.Itwas stipulated at the hearing that Cherokee-Lassenitewas a wholly owned subsidiary of Cherokee Industries.This is true in one sense. Whatever of value was in thename of Cherokee-Lassenite belonged to CherokeeIndustries, who supplied that value, but there was little ornothing in Cherokee-Lassenite that could be owned otherthan money deposited by Cherokee Industries in a bankaccount in the name of Cherokee-Lassenite. TheRespondents Cherokee Industries and Cherokee-Lassenitegave evidence tending to make it appear that CherokeeIndustrieshadcausedtheincorporationofCherokee-Lassenitebecause itwished to remain aproperty owner only, receiving rents and royalties without,itself,engaging in production. I do not agree thatRespondent Cherokee had a hand in the incorporation ofRespondent Cherokee-Lassenite, despite testimony to theeffect that Cherokee Industries preferred to work out anagreementthatwould"makeCherokee-Lassenitecompletelyunnecessary,"butthat"we[Cherokee-Industries]wantedtohaveit[Cherokee-Lassenite] available as a vehicle lessee if theoperation was to be conducted by Cherokee "6Evidence concerning the creation of Cherokee-LasseniteandCherokee's interest thereinwas presented in anobfuscatingmannerbyMarvinSherwin,alesserstockholder in Cherokee Industries who, in his real-estateinvestmentbusiness, shares office space inOakland,California, with Arroyo and Gregory, whose connectionswithCherokee Industries have heretofore been given.Starting onNovember 1, 1967, Sherwin testified, hisofficeinOaklandbecametheaddressofCherokee-Lassenite. Sherwin testified that he had assumedthetitleofofficemanager of Cherokee-Lassenite,although he had never been appointed to that position.Regarding the capital stock of Cherokee-Lassenite,Sherwin testifiedItwas contemplated [he did not say by whom] thatmuch like Lassenite Industries that Cherokee would putin$75,000 of equity capital to entitle it to 75% of theissued stockThe other 25% was to be issued to JamesMastelotto for his leasehold rights, and then a difficultyarose as to whether or not there should be a differencebetween the [James] Mastelotto stock which was notissued for cash, and the Cherokee stock which was to beissued for cash, and that would be putting Jim in asomewhat better financial position than he would haveoccupied in the Lassenite Industries corporation inwhich there wouldn't have been that correspondinglylarge equity portion'Tr p 609,testimony of Marvin Sherwin MASTELOTTOENTERPRISES249And so we never did get that question really ironedout and so we never went through and got the stockissued in the 75/25 ratioSuch testimony strongly suggests that the 75/25 ratio wasfirst contemplated by James Mastelottoin anattempt torecoupwhathehad lost in Lassenite when thatcorporation's lease was cancelled by Cherokee Industries,and Sherwin indicated as much when he testified thatJamesMastelotto was not putting in any new lease torepresent his 25 percent contribution to the capital stockof Cherokee-Lassenite but only one that hadarisen in anagreementbetweenJamesMastelotto,Gaus,andCherokee Industries. This is the lease that was claimed byJamesMastelotto but was not in evidence If it everexisted,itwould appear to have expired with thetermination of the lease from Cherokee to Lassenite. Ifind it incredible that Cherokee Industries would set up acorporation with a proposed capital structure to which itcould not, itself, agree. There is no evidence to establishthat,inrequestingAttorneyNorman to incorporateCherokee-Lassenite, James Mastelotto had acted with theauthorization of Cherokee Industries, a corporation inwhich he had no interest and by whom he was not evenemployed.According to Sherwin, in September or October of1967,Cherokee Industries' (notCherokee-Lassenite)stockholders'heldameeting in Reno, Nevada, andadopted bylaws for Cherokee-Lassenite. One provision ofthebylawsadoptedwas that the shareholders ofCherokee-Lassenite were to elect a board of directors.However,therewerenostockholdersofCherokee-Lassenitetoelectdirectors.Nevertheless,accordingtoSherwin,theoriginaldirectorsofCherokee-Lassenite, except JamesMastelotto, resigned,and a new board was elected for Cherokee-Lassenite bythe stockholders of Cherokee Industries. In addition to hispositionasadirectorofCherokee-Lassenite, JamesMastelotto was named vice president thereof.Cherokee-Lassenite purported to become the operatorof the pozzolan plant on about December 1, 1967Sherwin,whohadnoofficialpositionwithCherokee-Lassenite, by a letter written by Sherwin on aCherokee-Lassenite letterhead to GlennMastelotto onNovember30,1967,requestedhimto"makearrangements for a skeleton crew to start production nextMonday," with a certain provisoRespondents gave evidence that beginning in December1967, employees at the pozzolan plant were paid bychecksdrawnonanaccountinthename ofCherokee-Lassenite. However, one employee at least, RayWilson, testified that, in December 1967, his pay checksbore thenameonly of the Wells Fargo Bank in Oaklandand did not show the name of the employer at all, whetherCherokee Industries or Cherokee-Lassenite The payrollwas made up at Hallelujah Junction and was sent toOakland. Cherokee Industries then either sent a check tocoverthepayrollorhad it paid by its bank.Cherokee-Lassenite never had an employer's number toidentify the employer paying the payroll taxes for thepozzolan plant. It continued to use the identificationnumber of Mastelotto Enterprises until June 1968, whenthe Respondent partnership was dissolved. No lease of the'Present,as testified by Sherwin,wereArroyo,Cheney,Kjelsburg,Wright,Gregory,Sherwin, and Glenn Mastelotto,and an unnamed smallstockholder in Cherokee IndustriesWithout counting the latter,this wouldrepresent378,588shares of the total of 797,296 shares outstanding,or lessthan 50 percent of the totallands involved was given by Cherokee Industries toCherokee-Lassenite, so far as appears Nor is there anyevidence that Respondents Cherokee or Mastelotto hadever sold or leased any machinery or equipment at thepozzolan plant to Cherokee-LasseniteItismy conclusion that Cherokee-Lassenite was nomore than a name, and that James Mastelotto, forhimself, and the other Respondents made use of this nametoenable theRespondents to claim a change ofmanagement as an excuse by Respondent Mastelotto fornot negotiating an agreement with the Union, as will moreclearly appear hereafter. On all the evidence, I find thattheRespondents and James Mastelotto were a single,integrated employer.'B Refusal ToBargain1The employeesBy August or September 1967, the construction of thepozzolanplantwasapproaching the pointwhereMastelottoEnterpriseswas prepared to start trialproduction runs of the machines and equipment.' 0 Duringtheconstructionperiod,MastelottoEnterpriseshademployedconstructionworkers,suchaslaborers,electricians, carpenters,welders, etc.When it began tooperate the machinery on a trial basis, it transferred someof these employees to work in the operation of the plant.For example, Roger Taphorn had worked as a laborer,had operated a crane, and had run a backhoe inconstruction work.When trial operations began, Taphornwas retained to fire the kilns, but in the trial operations,difficulties were sometimes encountered which necessitatedshutdowns and repairs or alterations. At such time, onlythe employees making such repairs or alterations as werenecessarywould be retained. Those who had beenoperating the plant equipment would be laid off ortransferred to some form of repair or construction work.Some of the employees worked on the day shift, others atnight.2.Organization of the Union; interrogation ofemployees; request to bargainThe Union commenced to get authorization cards fromemployees of the pozzolan plant on August 18, 1967. OnSeptember 19, 1967, it wrote a letter to MastelottoEnterprises to the attention of Glenn Mastelotto, claimingto represent a majority of the employees and requestingrecognition.GlennMastelotto received the letter in duecourseand showed it to his brother James JamesMastelotto,accompanied by Glenn, went among theemployees, showed them an authorization card, and askedeach one whether or not he had signed such a card for theUnion. He listed their names and answers. A few days'Sherwin, when askedifCherokee-Lassenite had any assets,testified thatithad bank accounts and machinery I consider this testimony to beconclusionary and of no probativeforceIna dissolution agreement,dissolvingMose Mastelotto,d/b/a MastelottoEnterprises, in June 1968,Mose releasedto the otherpartners a number ofpieces ofequipment thatappear tohavebeen of thekind tobe used in the productionof pozzolan. Iinfer thattitle to thatmachinery was neverheld by Cherokee-Lassenite'InsulatedBuildingMaterialsCo, 162 NLRB 1105,Esgro Inc andEsgro Valley Inc,135 NLRB 285"Employee Ray Wilsonwas hiredon July 27, 1967Most ofhis timewas spent operating the crusher,with part of histime being spent oncleanup work or loading cars I infer that production operations on a trialbasis, at least, started about the timeWilson was hired 250DECISIONSOF NATIONALLABOR RELATIONS BOARDlater,Harold Huston, for the Union, telephoned JamesMastelotto and asked why no action had been taken onthe Union's request for recognition. James told him that,from what the employees had told him, he believed theUnion did not have a majority. Huston proposed a cardcheck a little later. James told him that, when he saw thecards, he would believe the Union's claim. Huston saidthat he would show the cards to a third person.3The Union's majority"On about September 26, 1967, Huston telephoned againandmade an appointment to have a card check onOctober 5, 1967On October 4, the Union procuredauthorizationcardsfrom four more employees. OnOctober 5, Huston and another union representative wentto the plant office and met James and Glenn Mastelotto.They all agreed to submit the cards to Harold Stoy, astorekeeper atHallelujah Junction.The four of themwalked to the store and explained to Stoy what theywished him to do. James Mastelotto got the names ofemployees from the office records and made up a list of23 names of the employees at the plant which, afterHuston had seen it, he gave to Stoy. Huston gave Stoy 14authorization cards. James and Glenn Mastelotto left theroom while Stoy checked, on the list of names ofemployees supplied by James Mastelotto, the names ofeach employee for whom an authorization card had beensubmitted by the Union. Then the Mastelottos returned tothe room, and Stoy announced the result that the Unionhad cards for 14 of the 23 employees listed.Huston thereupon presented to the Mastelottos a formof recognition agreement, naming Mastelotto Enterprisesas the employer, and Glenn Mastelotto signed thisagreement,givinghistitleaspartner,and JamesMastelotto signed his name to it, giving his title asmanager. Stoy signed as a witness. Glenn Mastelotto thensuggested that Huston call him the next evening to fix adate to discuss a contractAt the hearing, the parties stipulated to the names of 22employees in the agreed unit who were employed onOctober 5, 1967. The General Counsel contended that a23rd employee, Harley Mulanax, was also employed onOctober 4 and 5, 1967. The Respondent disputed this. Theconflictwas not clearly resolved.' 2At the hearing,RespondentMastelotto also claimed that Roy and JohnMastelotto should have been added to the list ofemployees, contending that they were not supervisors.However, since those two were partners in the employerpartnership, I find that, even if their work was not of asupervisory character, they should not be included in theunit." In view of the recognition agreement and theabsence of any claim of fraud, no question of majorityactuallyexists.Inany event, however, the GeneralCounsel has proved that the Union had authorizationcards for 13 of the 22 employees concerning whom therewas no dispute. I find, therefore, that the Union, at alltimesmaterialtotheissues,was the exclusiverepresentative of all the employees in the appropriate unit."No issue was raised as to the appropriate unit In the complaint it wasdefined as"all employees of RespondentEmployerworking at RespondentEmployer's pozzolan plant near Doyle, California,excluding office clericalemployees,guards and supervisors as defined in theActThiswasconceded,at the hearing,to be an appropriate unit"The Respondents produced certain limited records with a view toshowing that Mulanax did not work on those dates However,they couldhave produced canceled paychecks or other records to show when Mulanaxlastworked but did not do so Furthermore, it was not shown that, if4.Refusal to bargainAs a result of a telephone call by Huston, a meetingwas scheduled by Huston and Glenn Mastelotto forOctober 20, 1967, at 10 a.m. At the appointed time,Huston met with Glenn Mastelotto in a meeting lasting,according to Huston, until 4:30 p.m. Huston had broughta proposed agreement, which he showed to Glenn. Thisagreement named Mastelotto Enterprises as the employer.Mastelotto raised no objection to some clauses but did toothers,which, according to Huston's notes, were eithertotally objected to or were objected to unless a changewere made. As to some clauses, Mastelotto told Hustonthat he wished to speak with the other owners in Oakland,CaliforniaAccording to Huston, Glenn Mastelotto saidhe wanted to keep the wage rates that were presentlybeing paid, but no discussion of wage rates was had at thismeeting.Mastelotto told Huston that the plant wouldsoon be operated by Cherokee-Lassenite rather than byMastelotto EnterprisesHe gave no date for such change.A second meeting was held on October 25, 1967.Huston brought with him a revision of his proposedagreement, naming Cherokee-Lassenite as the employer.He went over some of the provisions with GlennMastelotto. The latter told Huston that he had spokenwith the other owners in Oakland and that they would notagree to the dues checkoff. He also objected to thenumber of holidays listed in the proposed agreement andraised other objectionsAt a third meeting, on October 30, 1967, MastelottotoldHuston that he could not reach an agreement withhim but that Huston should speak with the owners inOakland.Huston asked for the telephone number andMastelotto told Huston that he would put through a callfor him and let Huston make arrangements to meet withthe ownersHe told Huston that Arroyo was presidentand that Cheney was chairman of the board of directors."When the connection had been made, Glenn Mastelottospoke with Sherwin and asked for Arroyo He was toldthat Arroyo was out of town. Mastelotto put Huston onthe line, telling him that he was speaking with Sherwin.Huston told Sherwin that he and Glenn Mastelotto hadbeen negotiating (which Sherwin said he knew) and thatthey had reached agreement on all but a few issues andthat Glenn had said that the rest of the owners should sitinon this to resolve the remainder Sherwin said thatArroyo and Cheney were out of the state and were notimmediately available. Huston asked that he be notified assoon as they returned, and Sherwin agreed to do so. Atthe hearing, Respondent Cherokee-Lassenite claimed thatGlenn had no authority to bargain for it, but it does notappear that this objection was raised in October 1967.Following further arrangements,Hustonmet withSherwin, JamesMastelotto,andD.S.Gregory1s inOakland, California, on November 8 or 9, 1967. Hustonwas apparently informed at this time that Sherwin wasofficemanager, James Mastelotto was vice president, andMulanaxactuallydid not workthose days,he was onany more than atemporary layoff"SeeKrist Gradtr,121NLRB 601"Arroyo, itwas stipulatedat thehearing, was adirector of CherokeeIndustries and wasitsvicepresidentItwas also stipulated that Arroyowas presidentof Cherokee-LasseniteBut ithas alreadybeen shown thatthis title was conferredonly bydirectorsof Cherokee Industries Cheneywas presidentof CherokeeIndustriesand was one of its directors"It was stipulated at the beginningof thehearing thatGregorywas vicepresidentofCherokeeIndustriesSherwin also namedGregory as adirectorof that corporation MASTELOTTOENTERPRISESGregory was a director for Cherokee-Lassenite. Sherwinbegan by relating the history of the pozzolan project andsaid that they did not know who the official company was,saying that litigation was pending. Huston explained thestate of negotiations and said that he was there at Glenn'ssuggestioninorder to finalize the contract JamesMastelotto asked if Huston had a copy of the proposedagreement, and Huston furnished them with copies of theproposed agreement, along with the two revisions. JamesMastelotto said that the big problem would be the wages- that the company had to be competitive with thecement and pozzolan industry so far as wages wereconcerned- and he asked Huston if there would be anyproblem, after agreement, if they had personnel changesat the plantHuston reassured him that changes over aperiod of time were normal. Sherwin then said that he hadbeen notified (without saying by whom) not to continuenegotiations with the Union Huston said that the Unionhad been recognized as the bargaining agent and he wouldlike to know when negotiations could be continued, askingSherwin to give him his position in a letter. Sherwin saidthat he would do so 16 He told Huston that they had noemployeesworking for Cherokee-Lassenitewith theexception of James Mastelotto and himself. (Of course,the plant was closed down.) Huston asked what he wasgoing to do with the 23 employees who had been workingat the plant in production Sherwin said that he did notknow. No further bargaining between the Union and anyof the Respondents took place following this meeting,althoughone latermeetingwas set up. Conclusionsconcerning the refusal to bargain will be drawn laterherein after other evidence of Respondents' position hasbeen related.C. Interference,Restraint,and Coercion1.The layoffsIn early to mid-November 1967, the employees at thepozzolanplantwere all laid off, most of them onNovember 10 or 13. At the hearing, the Respondentsexplained that this layoff was caused by lack of money -something that they did not explain to the employeesHowever, the layoff of employees on dates closelycoincidental with the trend of union-employer relations"at the plant was not alleged in the complaint to be aviolation of the Act. Nevertheless, on about November 10,1967, employees named Rodger Taphorn and Jim Moody,both of whom had recently been laid off by RespondentMastelotto, asked Glenn Mastelotto when they might beable to return to work. According to Taphorn andMoody, Mastelotto replied that they might possibly goback to work on Monday (November 13), but thatemployees who had signed cards for the Union would notbe going back as far as he was concerned Shortly afterthis,Moody and Taphorn encountered James Mastelottoin the plant area and asked him when they might return towork.Moody and Taphorn testified that JamesMastelotto told them that they could return the followingmorning if they had not signed authorization cards for theUnion.18Taphorn further quoted James Mastelotto assaying "that if we can get the Operating Engineers toagree to a contract the same as the Cement, Lime andGypsum Workers, that they would go along with theOperating Engineers " Both Glenn and James Mastelotto"He did send such a letter later that day In signing letters forCherokee-Lassenite,Sherwin never gave a title for himself251denied having made the statements attributed to them byTaphorn and Moody. Although Taphorn and Moodymight not have quoted the Mastelottos with literalaccuracy, I find that the latter, in substance, conveyed thethought expressed in the statements attributed to them byTaphorn and Moody.On November 13, 1967, in the house trailer at the plantwhich is used as an office, several of the employees spokewithGlennMastelotto about returning to work. Anemployee named Charles Chandler testified that at thattime Glenn Mastelotto told them that if we could get themen who signed authorization cards to get a letter signedwithdrawing the cards, they could go back to work.Moody gave a slightly different version. He testified thatone of the employees had asked Glenn if anything hadbeen settled with the Union, and that Glenn had replied,"No, there hadn't been at that time." He then quotedGlennMastelotto as saying that "he wouldn't be able totell us to do it, but what he would suggest, we compose aletter of withdrawal from Local 3, Operating EngineersLocal 3, and have the mensign it,have it notarized, andget this Union bit settled once and for all so we could goback to work." Glenn Mastelotto testified concerning thisconversation, "I thinkMr. Nelson or it could have beenMr. Silva, the question arose, and they asked me whatcouldbedone if they wanted to withdraw theirauthorization cards from Local 3 1 said I assumed, andas far as I knew, I would imagine they could go to anotary or something and have a petition, or whatever youwant to call it, made up and presented, but this was onlyan assumption on my part because I had no specificknowledge that this could be done or not "LarryManit testified that he had gone after his paycheck on November 18, 1967, that he had asked JamesMastelotto at that time if he would be going back towork.He quoted James as replying not if Manit hadsigned for the Union, that he would have to sign anauthorization for the Cement Workers if he were to returnto work. Manit told James that he would sign one. Some2weeks later,Manit returned to work. Manit testifiedthat he never did get around to signing a Cement Workersauthorizationcard,althoughGlenn told him thateventually he would have to. Manit quit at the end ofDecember.As a result of a request by some of the employees,Huston and two other business agents on November 14,1967,went to the Respondent's office at HallelujahJunction and met with about 15 of the employees. Theemployees told Huston that they had been told by Glennand James Mastelotto about withdrawing from theOperating Engineers, and some reported that they hadbeen asked to sign up for the Cement Workers. SeveraltoldHuston that they had heard that Glenn Mastelottowas setting up a meeting with two representatives of theCement Workers for 4 to 4:30 p.m. that day to discuss acontract for the employees.While the employees werestillwaiting there, two cars arrived, one containing Glenn,Ray, and John MastelottoTwo men not known byHuston got out of the other car.GlennMastelottointroduced Huston to the two men. Huston asked Glenniftheywere representatives of the CementWorkers."For example,Ray Wilson was laid off on October 5, 1967, (date of thecard check and recognition agreement),was recalled on November5, 1967,and was again laid off on November 11, 1967, at the end of the week inwhichRespondents,throughCherokee-Lassenite, refused to continuenegotiations with the Union,claiming that it had no employees"Similar testimony was given by employee Ray Wilson 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlenn answered that they were. Huston told GlennMastelotto what the employees had told him and saidthat, if this were true, Glenn Mastelotto had committedunfair labor practicesHuston asked Glenn Mastelotto togo down to the office and tell the employees that theUnion represented the majority of the employees and thattheUnion was the official bargaining representativeGlenn Mastelotto did as he was requested. Huston askedGlennMastelottowhy he had invited the otherrepresentatives of the CementWorkers to come out todiscuss an agreement. Mastelotto replied that he wantedto have a contract with the Cement Workers and that hedid not want to have a contract with the UnionHustonsaid that that was for the employees to decide, and heasked for a show of hands of those employees that stillwantedtheUnionastheirexclusivebargainingrepresentative.All present raised their hands. AccordingtoHuston, both Glenn and John Mastelotto said thattherewas no questionin their minds that from that pointon they would bargain with the Union and that they feltthat they had cleared the airHuston asked GlennMastelotto to give the Union a signed proposal as to theirfinal offer so that it could be presented to the employeesat anothermeetingas soon as possible.Mastelotto saidthathewould contact the rest of the owners ofCherokee-Lassenite in Oakland and would have a signedproposed agreement to present to the Union for thefollowingmeetingto be held at 8 p.m. on November 17 athis office. Glenn also asked that some of the employees inthe bargaining unit be given the privilege of sitting in onthe bargaining meeting. Huston told him that he was infullaccord with this and opened the invitation for allemployees to be there.At the appointed time on November 17, Huston, withtwo business representatives, and three employees metwithGlennMastelotto.Huston asked Mastelotto if hehad his signed, proposed agreement that he had promisedtopresent to the committee to take back to theemployees.Mastelotto told the group that he had beenasked by Sherwin not to continue negotiations. HustontoldMastelotto that the Union was available to meet atany time at his request. Mastelotto told Huston that anycontract arrived at would have to have wages comparableto the wages in the cement,lime andgypsum industries.On December 7, 1967, Sherwin wrote to VincentAdams of the Cement Workers at Tucson, Arizona,stating:This is to advise you that yesterday Mr. Ferronsubmitted toMissMachado, a notary, representationcards signed by Cherokee-Lassenite employees Shecompared the signatures with those on the form W-4s,and reports that you have a majority as set forth inyour letter of December 4thAccordingly, Cherokee-Lassenite, Inc., recognizes yourorganizationas bargaining agent for its employees. Willyou please submit a proposed form of agreement.This latter showed that a copy thereof had been sent toFerronatMountainView,California.Names ofemployees as of December 4, 1967, were not disclosed bythe evidence.OnDecember11,1967,HustoncalledtheCherokee-Lasseniteoffice,tryingtoreachJamesMastelotto.Sherwinanswered the telephone.Hustonasked if they could get back together at another meetingto continue negotiations. Sherwin told Huston that onDecember 4, 1967, the employees at the plant officiallywentonCherokee-Lassenitepayrolland that onDecember 7, 1967, the Cherokee-Lassenite had officiallyrecognized the Cement Workers Union. Sherwin also saidthat the Respondent had been in negotiations with theCementWorkers for some time, that they had theagreement from the Cement Workers, and that therepresentatives thereof had signed the contract. Hustonasked if the Respondent Cherokee-Lassenite had signed it.Sherwin said that, no, they were still taking it underconsideration.Huston said that the Union was still theofficialbargaining representative of the employees. Healso told Sherwin that Glenn and James Mastelotto werethreatening and coercing employees at the plant and thathe was going to file unfair labor practice charges.No evidence was adduced to show the date ofemployment of employees in December, 1967." However,a stipulation showed 12 employees in the unit on thepayroll as of December 9, 1967. Five employees, who hadpreviously been employed and who were hired again afterthat date, testified that between about December 7 or 8and December 20, 1967, they had been approached byGlenn Mastelotto with regard to hiring them back One ofthese, Taphorn, testified that about 3 or 4 days before hereturned to work on December 11, Glenn Mastelotto andRoy Mastelotto had come to his house and that thereGlenn had told him that he had some papers for Taphornto sign before he could go back to work. One of thesepapers was an authorization card for the Cement Workersand another was an authorization to take inititation feesand dues out of pay. Taphorn signed these papers and, aspreviously stated, returned to work on December 11.Taphorn testified that he had never been contacted by anyrepresentative of the Cement Workers before December11.Employee Moody, who lived in Loyalton, California,testifiedthathehad encounteredGlennandRoyMastelotto on the street in that town on December 9 or10, that Glenn had told Moody that he had somethingthat he wanted to talk to him about, that he had somepapers that he wanted Moody to signMoody testifiedthat one of the papers was an authorization to withholddues and initiation fees from wages while the other was anauthorization card for the Cement Workers. Glenn toldMoody that, if he did not want to sign, to let him knowso that he could get someone elseMoody signed thepapers and returned to work a couple of days later, doingthe same work that he had done before the layoff inNovemberEmployeeWilliamRodriguestestifiedthatonDecember 11, 1967, the secretary of the plant office hadcalled him and asked him if he was interested in comingback to workWhen he answered that he was, thesecretary told him that Glenn Mastelotto would like totalk to him and requested that he come down to theoffice.That day, Rodrigues, accompanied by anotheremployee, Chandler, drove to the plant and spoke withGlenn Mastelotto Glenn told Rodrigues that the companywas no longer "affiliated with the Union," that they had anew contract with the Cement Workers; and he toldRodrigues that the contract was on the desk and that hecould look it over. Rodrigues did so. When he saw what"Even if Cherokee-Lassenite were an entirely new employer rather thanjust a name under which the other Respondents continued their business,itshurried recognition of the CementWorkers before it had hired asubstantial number of its employees (there were 12 on December 9, 26 onDecember 16, and 32 on December30, 1967)would have affected thevalidity of its recognition of the Cement Workers MASTELOTTOENTERPRISES253the wages would be, he refused to sign the papers that hehad been requested to sign. GlennMastelotto toldRodrigues that there would be a representative of theCement Workers at the plant that night at 7 o'clock totalkwith them if they wished to be there. Rodriguestestified that he had not been contacted by the CementWorkers before that timeWhen Chandler was told thatsomeone would be hired in his place if he did not sign thedues checkoff, he signed one.Employee Ray Wilson testified to much the same sortof conversation, except that he had his conversation withGlenn on about December 20, 1967. According to Wilson,Mastelotto told him that he would not be satisfied withthewages he was going to receive. Wilson asked whatthey would be, and Glenn told him they would be $3.35 anhour under the Cement Workers contract and said thatthat was the union they were going to be underWilsonsigned a withholding authorization as requestedWilsonreturned to work on December 21.Despite what Glenn Mastelotto said about having sucha contract, the Respondent never did sign a contract withthe Cement Workers so far as appears.D. Concluding Findings1.Regarding interference, restraint, and coercion(a) InterrogationThe interrogation of employees by James Mastelotto onaboutAugust 19, 1967, is not denied. RespondentMastelotto seeks to justify this, however, on the groundthat the Union actually did not have a majority and thattheemployees,afterthequestioning,continued inemployment. I find neither justification adequate as amatterof law.When James Mastelotto questionedemployees about signing authorization cards, he did nottell them the reason for his questions, he gave them noassurance against reprisals, and he did not permit them toexpress their desires by secret ballot. InStruksnesConstruction Co., Inc ,165 NLRB No. 102, the Board, inadopting a revision of the Blue Flash" criteria stated:Absent unusual circumstances, the polling of employeesby an employer will be violative of Section 8(a)(1) ofthe Act unless the following safeguards are observed: (1)The purpose of the poll is to determine the truth of aunion'sclaimofmajority,(2)thispurpose iscommunicated to the employees, (3) assurances againstreprisal are given, (4) the employees are polled by secretballot, and (5) the employer has not engaged in unfairlaborpracticesorotherwisecreatedacoerciveatmosphere.21It is obvious that the criteria above set forth were not metin this case. It is impossible to ascertain the extent towhich the questioning might actually have had a coerciveinfluence on the employees, but it is reasonable to inferthat the questioning could create a sense of uneasy doubtin the minds of employees" and it is evident that theemployeesmust have had some misgivings about this,because after the layoff in November 1967, the employeesasked theMastelottos whether or not the Union hadanything to do with the layoff."Blue Flash Express,Inc,148 NLRB 1368"See alsoAlco Mining Co. Inc,169 NLRB No 69,Heck's, Inc,171NLRB No 112'IN L R B v. Camco. Inc,340 F 2d 803, 805-806 (C A 5), cert deniedWhatever the actual cause for the layoff, theRespondent Employer left no doubt in the minds of theemployees that their attitude toward the Union did makea difference when James and Glenn Mastelotto told theemployees that those who had signed authorization cardsfor the Union would not be recalled and when Glennsuggested the course of conduct to be followed in order towithdraw from the Union and become eligible forreemployment.The Respondent Employer has further interfered with,restrained,and coerced employees by recognizing theCement Workers as the exclusive representative of theemployees in December1967. TheRespondents appear toassume, by making it appear that the plant had changedhands, that the successor employer could make his ownselection of a union to represent its employees.Obviously,this is not so. As has been previously pointed out, thephysical plant underwent no material change between thetime that the Mastelotto Enterprises operated it and thetime that Cherokee-Lassenite purported to take over.Even if Cherokee-Lassenitewere a separate companyrather than a mere alter ego for Mastelotto Enterprises,JamesMastelotto,andCherokee Industries, it wouldclearly constitute a successor employer who,as such,would be obliged to recognize the Union,which hadalready become established as the majority representativeof the employees at the plant.21Itwas stipulated that on December 9, 1967, there weretwelvemen in the employ of Cherokee-Lassenite(excludingJohnandRoyMastelotto,who,theRespondent claims, were then in the unit because theywere hourly paid employees,but who, I find,were not intheunitbecause theywere partners inMastelottoEnterprises which still had an interest in the operations asIhave previously set forth).24Of the 12 then employed, 8were former employees of Mastelotto Enterprises. OnDecember16, 1967,18 of 26 employees on the payrollwere former employees, and on December 30, 1967, 18 of28 were former employees.Ifurther find that the Respondent interfered with,restrained,and coerced the employees by soliciting theirsignatures on authorization cards for the Cement Workersand authorizations to withhold the dues and initiation feesfor the Cement Workers from their pay.Likewise violative of the Act was the Respondents'notification to the employees that they would not berecalledasemployeesunlesstheywould sign theauthorizationfortheCementWorkers and for thewithholding of dues for that organization from their pay,aswell as the statements made by James and GlennMastelotto that employees who had signed cards for theUnion would not be taken back when the Respondentstarted operations again.The complaint, as amended at the hearing, stated that"on or about August 19, 1967, Respondent Employerreduced the wages of employees because of their interestin,or activity on behalf of, Operating Engineers LocalUnion No. 3,International Union of Operating Engineers,AFL-CIO."This amendment was based on the testimonyof employeeLarryManit. According to Manit, on August19,1967,the day when James Mastelotto asked the382 U S 926"Fed-Mart.165NLRB No22;IntergraphicCorporation of America160 NLRB 1284"Johnand RoyMastelotto were shown as wage earners on the payrollas of December9, 1967, but assalaried employees on December16, 1967,and thereafter 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees if they had signed authorization cards for theUnion, Glenn Mastelotto cut his wages, which had been$4.62 an hour, to $3 50. Manit testified that GlennMastelotto notified him of this cut at the same time thathe notified two other employees that their wages had beenreduced to the same figure. When asked whether or notGlenn had given a reason for the cut, Manit testified, "Hetoldme the reason, but I do not recall." Respondentsexplained that the change of rate was given at a timewhenManit was taken off construction and put onproduction. I find the evidence to be insufficient to provethat the reduction in pay was an unfair labor practice.The entire course of Respondents' conduct after theOctober 30, 1967, meeting discloses that Respondentsrefusedtobargainwith theUnion as the chosenrepresentativeof their employees although repeatedlyrequested to do so. Respondents may not escape theirobligation to bargain with the Union by purporting totransfer the operation of the plant to another legal entity.That entity (Cherokee-Lassenite) I have found was nomore than a disguised form of the other Respondents, but,even if it were a successor rather than analter ego,Cherokee-Lassenite would still be bound to recognize theUnion and to bargain with it. The obligation of asuccessoremployertobargainwiththechosencollective-bargaining agent of employees in an appropriatecollective-bargaining unit devolves upon it as much asupon its predecessor where the employing industry is thesame and the unit remains the same, particularly where,as here, a majority of the predecessor's employees in thatunit were continued on the same work after the purportedchange of operating employees. 141Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.By virtue of their interrelated objectives, financialinterests,and control over production of pozzolan,Respondents constitutea singleintegrated employer withinthe meaning of Section 2(2) of the Act.252.Respondents are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.The Union and the Cement Workers are labororganizations within the meaning of Section 2(5) of theAct.4.Allemployees of Respondents working at thepozzolan plant near Doyle, California, excluding officeclerical employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.5.On October 5, 1967, and at all times materialthereafter, the Union has been, by virtue of designation byamajority of Respondents' employees at the aforesaidpozzolanplant,theexclusiverepresentativeofallemployees in the unit described in the next precedingparagraph hereof, within the meaning of Section 9(a) ofthe Act.6.By interferingwith,restraining,and coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act, Respondents have engaged in and"'Johnson Ready Mix Co. 142 NLRB 437,Maintenance, Incorporated,148 NLRB1299. Andsee KB& J Young's Super Markets v N L R B.377 F 2d 463 (C.A. 9)"See Insulated Building MaterialsCo.162 NLRB 1105;Ozark Trailers,Inc,161NLRB 561are engaging in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7By assisting in the organization of employees for theCement Workers, Respondents have engaged in and areengaging in unfair labor practices within the meaning ofSection 8(a)(2) of the Act8.By refusing to employ employees who refused to signauthorization cards for the Cement Workers, Respondentshave discriminated in regard to the hire and tenure ofemployees within the meaning of Section 8(a)(3) of theAct.9.By refusing on and after November 9, 1967, tobargain collectivelywith the Union and by thereaftereffecting unilateral changes in the terms and conditions ofemployment,Respondents have engaged in and areengaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act10.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActTHE REMEDYAt the hearing, evidence was adduced to show thatRespondent Mastelotto dissolved its partnership in June,1968, and, at the time of the hearing, the plant was notoperating.These factors will not affect the injunctiveportion of the recommended order but may have somelimitingeffectson the affirmative remedy. AlthoughRespondent Mastelotto, as a partnership, no longer exists,this does not mean that the individual partners may not,as individuals, engage hereafter in the production ofpozzolan at the facility herein involved. Since partners areindividually responsible for wrongs of the partnershipwithin the scope of its operations, so here, even afterdissolution of the partnership, the individuals formerlypartners should be held accountable for the unfair laborpracticesofthepartnership.26Ishall,therefore,recommend a remedy which will apply to such formerpartners individually. To the extent, therefore, that any ofRespondents or former partners in Respondent Mastelottoengage in business at the pozzolan plant near Doyle,California, it will be recommended that they jointly andseverally remedy the unfair labor practices.27 Inasmuch asRespondent Cherokee-Lassenite was but a name used bythe other Respondents and James Mastelotto, I haveconsidered the advisability of including James Mastelottoindividually."However, I find it unnecessary to includehim as a party respondent, because the order will coveragents of Respondents as well as principals.At the hearing, representations were made that duesand initiation fees for CementWorkers which werewithheld from the pay of employees after December 1,1967, had been refunded to the employees from whose paythey had been deducted. The complaint did not allege suchconduct as an unfair labor practice, and so no remedy willbe recommended. No allegation of unfair labor practiceappears in either the charge or the complaint concerning areduction of wage rates by Respondents on or afterDecember 1, 1967. In the absence of such allegation, noaffirmative remedy will be recommended thereon."UniformPartnershipAct, Secs 13, 14, 36"Glendora Plumbing.165NLRB No1;IntergraphicCorporation ofAmerica,160 NLRB 1284"SeeGlendoraPlumbing,165NLRB No.1,Intergraphic Corporationof America,160 NLRB 1284,Hiehl v Torrance Millworks,126 Cal 2d624, 627, 272 P 2d 780 MASTELOTTOENTERPRISES255RECOMMENDED ORDERRespondentMoseMastelotto,d/b,/aMastelottoEnterprises, its partners, both individually and as partners,itsagents, successors, and assigns; Respondent CherokeeIndustries, its officers, agents, successors, and assigns; andRespondent Cherokee-Lassenite, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees, in violation of the Act,with respect to their signing authorization cards for anyunion.(b)Telling employees that they will not be hired orrehired if they have signed authorization cards for theUnion or any other labor organization or if they will notsign an authorization card for the Cement Workers or anyother labor organization.(c)Recognizingany labor organization as thecollective-bargainingrepresentativeof their employeeswhere such labor organization has not been designated bytheir employees in a manner sanctioned by the Act.(d)Assistingany labor organization in respect toorganization of their employees in violation of Section8(a)(2) of the Act.(e)Giving effect to an agreement with any labororganizationnotdesignatedby a majority of theiremployeesastheirexclusivecollective-bargainingrepresentative in a manner approved by the Act.(f)Refusing to bargain collectively with the Union asthe exclusive collective-bargaining representative of theiremployees in the followingunit,which, it has been found,isappropriate for the purposes of collective bargaining:All employees working at the Respondents'" pozzolanplant near Doyle, California, excluding office clericalemployees, guards and supervisors as defined in theAct.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedinSection 7 of the Act, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization, as authorized inSection 8(a)(3) of the Act2. Jointly and severally take the following affirmativeaction, unless already previously taken, which, it is found,will effectuate the policies of the Act:(a)Withdraw and withhold all recognition from theCement, Lime and Gypsum Workers International Union,AFL-CIO, as the collective-bargaining representative ofits employees in the appropriate unit herein found, for thepurpose of dealing with them with respect to rates of pay,wages, hours of employment, or other terms or conditionsof employment, unless or until said labor organizationshallhave been certified as such representative by theBoard.(b)Upon request, and at any and all times when thepozzolan plant near Doyle, California, is being operatedorwhen it is contemplated that it will be operated,bargain collectively with Operating Engineers Local UnionNo. 3, InternationalUnion of Operating Engineers,AFL-CIO, as the exclusive representative of theemployees in the aforesaid appropriateunit,and, if anunderstanding is reached, embody such understanding in asigned agreement.(c) Post at the pozzolan plant near Doyle, California,and at any and all places where employees are hired,"The possessive is used to denote any interest,whether or not financialor proprietarycopiesof the attached notice marked "Appendix.""Copies of said notice, to be furnished by the RegionalDirector for Region 20, shall, after having been signed bythe appropriate representative of Respondents, be postedby Respondents immediately upon receipt thereof and bemaintained by Respondents for 60 consecutive days afterthepostingorafter the plant is put in operation,whichever is later, in conspicuous places, including allplaces where notices to their employees are customarilyposted. Reasonable steps shall be taken by Respondents toensure that said notices are not altered, defaced, orcovered by any other material or endangered by theweather.(d)Notify said'Regional Director, in writing, within 20days from the receipt of this Recommended Order, ofwhat steps Respondents have taken to comply herewith."Itisfurther recommended that the complaint bedismissed as to any unfair labor practices not foundherein."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of aTrialExaminer" in the notice In thefurtherevent that the Board'sOrder isenforced by a decreeof a United StatesCourt of Appeals,the words"aDecree oftheUnited States Court ofAppeals,Enforcing an Order" shall be substitutedfor thewords "aDecision and Order ""In the eventthatthisRecommendedOrderisadopted by the Board,thisprovision shall be modifiedto read- "Notify thesaidRegionalDirector,inwriting, within10 days fromthe date of thisOrder, what stepsthe Respondent has takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL withdraw and withhold all recognition fromCement, Lime and Gypsum Workers InternationalUnion,AFL-CIO,asthecollective-bargainingrepresentativeofouremployeesinthecollective-bargainingunit,hereinbelow described, forthe purposes of dealing with them with respect to ratesof pay, wages, hours of employment, or other terms orconditions of employment, unless or until said labororganizationshallhavebeencertifiedassuchrepresentative by the Board.WE WILL, upon request, at any and all times whenour pozzolan plant near Doyle, California, is beingoperated or when it is contemplated that it will beoperated, bargain collectively with Operating EngineersLocal Union No. 3, International Union of OperatingEngineers, AFL-CIO, as the exclusive representative ofemployees in the appropriateunit,and,ifanunderstanding is reached,wewillembody suchunderstanding in a signed agreement. The appropriateunit is.All employees at our pozzolan plant near Doyle,California, excluding office clerical employees, guardsand supervisors as defined in the ActWE WILL NOT interfere with, restrain, or coerce ouremployeesintheexerciseoftheirrighttoself-organization, to form, join, or assist OperatingEngineers Local Union No. 3, International Union ofOperating Engineers, AFL-CIO, or any other labor 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization,tobargaincollectivelythroughrepresentativesof theirown choosing,or to engage inother concerted activities for the purposeof collectivebargainingor othermutual aid or protection, or torefrainfrom anyor all such activities,except to theextentthatsuch rightmay be affectedby an agreementmade as authorized in Section8(a)(3) of the Act.DatedByMOSE MASTELOTTO,D/B/A MASTELOTTOENTERPRISES(Employer)(Representative)(Title)DatedByDatedByCHEROKEE INDUSTRIES, INC.(Employer)(Representative)(Title)CHEROKEE-LASSENITE, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisionstheymay communicatedirectlywith the Board'sRegionalOffice,450 GoldenGateAvenue,Box 36047,San Francisco,California94102, Telephone 556-0335.